Citation Nr: 0940958	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.

In February 2007, the Board remanded this case for additional 
evidentiary development.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

2.  The Veteran does not have posttraumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's July 2002, June 2005, March 2006, February 2007, and 
August 2007 letters advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (finding that where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Thus, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and service personnel records, as well as 
his identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, despite 
multiple requests in VA letters sent in July 2002, June 2005, 
February 2007, and August 2007, the Veteran has not provided 
sufficient information which would permit VA to verify any of 
his claimed inservice stressors.  

In support of his claim, the Veteran alleged that he 
witnessed Vietnamese children in "Tur Hoa" who were injured 
or killed in a minefield attempting to retrieve food which 
had been thrown there by fellow U.S. soldiers working guard 
duty.  As noted in the RO's August 2007 letter to Veteran, 
some events, such as seeing civilians being killed, are not 
usually verifiable using their sources.  Thus, the RO 
requested on multiple occassions additional specifics and/or 
information which can be used to verify this incident.  
However, the Veteran has not provided any.  Accordingly, the 
RO has done all it can do in terms of attempting to verify 
this claimed stressor.

In support of his claim, the Veteran has also alleged that he 
was exposed to sniper fire at Vung Rho Bay in December 1968 
to January 1969.  Pursuant to the Board's February 2007 
remand, the RO has made all reasonable attempts required to 
verify this stressor.  In attempting to verify the Veteran's 
claim, the RO obtained a response from U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) indicating 
that a search of the pertinent records from the Headquarters, 
540th Transportation Detachment; 119th Transportation Company; 
394th Transportation Battalion (higher headquarters for the 
540th Transportation Detachment); 123rd Transportation 
Company; Headquarters, 10th Transportation Battalion; and 
Headquarters, 5th Transportation Command, failed to verify 
that an element from the Veteran's detachment received enemy 
sniper fire during this period.  

Under these circumstances, the RO has taken all reasonable 
steps to verify the Veteran's claimed sniper-related 
stressor.  As it currently stands, further attempts to 
corroborate the Veteran's stressors would be futile.  In 
making this determination, the Board points out that the 
Veteran has not provided any further information from which 
to verify his claimed stressors.  The Board also notes that 
absent a confirmed stressor, no additional medical 
examination is required.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Army 
from June 1967 to July 1970, including service in the 
Republic of Vietnam from August 1968 to August 1969.  During 
his service in Vietnam, he was assigned to the 14th 
Transportation Platoon (August 20, 1968 to October 27, 1968); 
123rd Transportation Company (October 28, 1968 to October 30, 
1968); 119th Transportation Company (November 1, 1968 to 
January 6, 1969); and the 540th Transportation Detachment 
(January 7, 1969 to August 12, 1969).  A review of his 
available service treatment records is completely silent as 
to any complaints of or treatment for PTSD.  His May 1970 
separation examination noted essentially normal finings 
throughout. 

Post service treatment records reflect diagnoses of PTSD 
since 2001.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).  The Court has 
held, however, that, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  

The objective evidence does not show that the Veteran engaged 
in combat with the enemy.  Specifically, the Veteran's 
service personnel records give no evidence of 
participation in combat.  He was not awarded any decorations, 
medals, badges, or commendations confirming his participation 
in combat.  His principal duty throughout this period was 
listed as amphibian operator.  

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the diagnoses of PTSD, the evidence of record 
does not provide corroboration or verification of the 
occurrences of the Veteran's claimed stressor by official 
service records or other credible supporting evidence.

In support of his claim, the Veteran has alleged that he was 
exposed to sniper fire at Vung Rho Bay in December 1968 to 
January 1969.  He also alleged that he witnessed Vietnamese 
children who were injured or killed in a minefield attempting 
to retrieve food which had been thrown there by fellow U.S. 
soldiers working guard duty.  

Despite multiple requests in VA letters sent in July 2002, 
June 2005, February 2007, and August 2007, the Veteran has 
not provided sufficient information which would permit VA to 
verify any of the Veteran's claimed inservice stressors.  

In attempting to verify the Veteran's claimed stressor 
relating to a sniper attack, the RO obtained a response from 
JSRRC indicating that that it had searched the unit histories 
of Headquarters, 540th Transportation Detachment from 1966 
through 1970; operation reports-lessons learned (OR-LLs) from 
Headquarters, 394th Transportation Battalion for the 
reporting periods ending April 30, 1969, July 30, 1969, and 
October 31, 1969; OR-LLs from Headquarters, 5th 
Transportation Command for the periods ending January 30, 
1969 and July 30, 1969, and October 30, 1969; OR-LLs from 
Headquarters, 10th Transportation Battalion (higher 
headquarters for the 123rd Transportation Company) for the 
time period ending October 31, 1968; and daily staff journals 
submitted by Headquarters, 10th Transportation Company 
Battalion, from September 1, 1968 to September 30, 1968; and 
pertinent records from the 394th Transportation Battalion 
(higher headquarters from the 540th Transportation 
Detachment).  The JSSRC response also noted that no 1968 
combat records were maintained by the 123rd Transportation 
Company.  Despite this extensive search, the JSSRC was unable 
to verify any sniper attack had occurred.  

Under these circumstances, the Board finds that the Veteran 
has not provided sufficient information from which to verify 
a claimed inservice stressor.  Moreover, despite repeated 
requests, the Veteran has not provided any specific 
information regarding his alleged stressors, or witnesses to 
these alleged stressors.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (finding that "[t]he duty to assist is not a one-
way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence").  

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
occurred, the requirements for a grant of service connection 
for PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


